Citation Nr: 0812462	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back pain with arthritic changes. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1980 until 
January 1981, and April 1990 until August 1990.  The veteran 
also served as a member of the Army National Guard from April 
1980 until March 2003, with multiple instances of active duty 
for training purposes throughout.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The March 2005 rating decision granted service connection for 
low back pain with arthritic changes, and assigned an initial 
evaluation of 20 percent, effective from June 23, 2003, the 
date of receipt of the claim.  

The veteran elected in his January 2006 substantive appeal to 
have a Travel Board hearing, and in March 2006 he requested a 
hearing before a RO Decision Review Officer.  However, in a 
January 2007 telephone call, the veteran withdrew the 
requests for personal hearings and asked that his appeal be 
forwarded to the Board for immediate consideration.  

Additionally, in a June 2007 statement, the veteran raised 
new claims of entitlement to service connection for hearing 
loss, tinnitus, and a left ankle disability.  Such claims 
have not been adjudicated by the RO, and are not for 
appellate consideration at this time.  As such, they are 
referred back to the RO for appropriate action.

The Board also notes that the veteran submitted a June 2007 
statement in which he withdrew his appeal of the initial 
rating assigned for the low back disability.  However, a 
Report of Contact dated in September 2007, indicated that the 
veteran desired to continue his appeal as to an increased 
initial rating claim for the service-connected low back 
disability.  The Board will therefore continue with its 
adjudication.  

As a final administrative matter, the Board observes that the 
veteran submitted evidence pertinent to his claim in June 
2007.  This evidence was submitted more than 90 days after 
certification of the veteran's claim to the Board.  See 38 
C.F.R. § 20.1304 (2007).  The veteran's representative 
submitted a letter waiving the right to have this additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for initial review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the veteran 
is appealing the initial rating assignment as to his low back 
pain with arthritic changes.  In this regard, because the 
March 2005 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the March 2005 initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has not been 
accomplished here, as will be discussed below.

The March 2005 rating decision on appeal, as well as the 
statement of the case (SOC) issued in December 2005, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth consideration of the issue on appeal 
only under the General Rating Formula for Diseases and 
Injuries of the Spine, effective from September 26, 2003 (38 
C.F.R. § 4.71a, DC 5242).  The record does not reflect 
consideration of the issue on appeal under the schedular 
criteria applicable for rating the disability at issue prior 
to September 26, 2003.  This is necessary because the rating 
period for consideration on appeal is from June 23, 2003. 
Therefore, the Board finds that the appellant has not been 
informed of what was necessary to achieve a higher initial 
rating for the service-connected disability at issue.  
Moreover, he has not been afforded RO adjudication of the 
issue on appeal with consideration of the rating criteria in 
effect prior to September 26, 2003, for the rating periods on 
appeal prior to and from September 26, 2003, including 
identification of which rating criteria is most favorable for 
the latter period.  Pursuant to Karnas v. Derwinski, 1 
Vet.App. 308, 311 (1991), where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  

In view of the foregoing, the case is hereby Remanded for the 
following action: 

Adjudicate the issue on appeal with 
consideration of the rating criteria in 
effect prior to September 26, 2003, to 
include the provisions of 38 C.F.R. 
§ 4.71a, § 5292 (as in effect prior to 
September 26, 2003), for the rating 
periods on appeal both prior to and from 
September 26, 2003, including 
identification of which rating criteria 
is most favorable for the period from 
September 26, 2003, pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991).  
If the benefit sought is not granted, the 
appellant and his representative should 
be issued a supplemental statement of the 
case, including which reflects 
consideration of all additional evidence 
received since the most recent 
supplemental statement of the case, and 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).






